DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on April 6, 2022 is acknowledged and has been entered. Claims 1-20 are canceled. Claims 21-28 are pending. 
Claims 21-28 are discussed in this Office action.

Allowable Subject Matter
Claims 21-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive to overcome the rejection of record.  While Oviso flows a curable polymer into a support and the curable polymer solidifies above and below the reaction space in which amplification can occur, and interface contact may occur on one side of the device, Oviso specifically teaches away from contact between the fluid sample (31) and the isolation medium or sealing material (33 or 35). Specifically, Oviso states “the fluid isolation chamber(s) 23 generally provide a space that is able to prevent contact between fluid sample 31 in the respective reactor module and any isolation medium” (paragraph 57, see Figure 2A and Figure 13).  Further, the device of Oviso is designed to “deliver and enclose fluid in designated cavities for subsequent applications” (paragraph 5).  While Oviso may suggest aspects of the method, Oviso teaches away from contact between the reaction product and the curable polymer which teaches away from the composition as claimed.  Further, the combination of Weiner and Oviso would not arrive at the composition as claimed. Therefore, the claims are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637